IN THE
                        TENTH COURT OF APPEALS



                               No. 10-16-00273-CV

                            IN RE MINDI SPEARS


                              Original Proceeding



                         MEMORANDUM OPINION

      The petition for writ of mandamus is denied, and the emergency motion for stay

is dismissed as moot.


                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed September 14, 2016
[CV06]